Title: To Thomas Jefferson from Benjamin Franklin, 21 July 1785
From: Franklin, Benjamin
To: Jefferson, Thomas



Sir
Havre, July 21. 1785.

I have just received your Favour of the 18th. I thank you for the Steps you took with the Duke of Dorset, and with Mr. Adams; and hope they will prove effectual. I arrived here extreamly well, not at all hurt or fatigued by the Carriage I us’d, which I found generally very gentle. I embark this Evening for Cowes with Mr. Houdon. I have seen that M. du Plessis twice. He appears a Man of some Intelligence, born and bred in the East Indies. I know not what his Manuscript is; but if on looking it over you should think it of sufficient Importance, I wish you would put it into the Hands of Mr: Lamotte my late Clerk, who will transcribe it for me. My best Wishes attend you, being with sincere Esteem, Sir, Your most obedient & most humble Servant,

B. Franklin

Messrs. Bache and Franklin are very sensible of Mr. Jefferson’s kind Remembrances, and present him their most affectionate Respects.

